PD-0819-15

                         TN THE                        AUG 18 2015

             COURT OECRIMINAL APPEALS               Abe!Acoaa. Cfer:
                        AUSTINjTfXAS

                    KOfbEfl TJVE KIMbLE           oomiopcmmiappeals
                             sjt                        AUG 18 2015
                                                     Abel Acosta, Clerk
                  THE STATE OF TEXAS

                      From ir»*„l XL. QS-iH~oofrwc#
                     Trial Cause.   No,EHzIEMzI.
                       Dallas       r.wnfy
          MOTION RECkUESTING COURT TO SUSP£A/D
          RULES FO/l REQUIRED COPIES OF rP,D,R,l

TO THE HONOPABU JU6ES OF THE COURT OF CRIrllhlAL
APPEALS! COM^S ADO, Robert Toe JS/'/nk/^jPetitioner, and
•files Phis Mof/'oyi fo suspend find rales For the required
Cop/es of his Pet/p/on For Discrct/^nary rev/ecJ,Petitionert
cfosfL- not have access to copier .OJHEKEFQREj Petitioner,
Prays that Phis Court grants his Motion and ^Suspend
the required copies op Petit/en> for Oiscrei/onary $ev/ecj,
in case AJo, os~/c/-oo'i,jm~c#',             -f^^^S^/^n^^-
                                             Pobert PPo&X/mI)/^
Dak, S-/0-2O/S-                              PEi;t;ZnerjJro S(L
                                             3001 S,Emily dr/vc
                                             Beevi/e/Tk TS/0^